PER CURIAM.
The appellant was tried and convicted of grand larceny on July 28, 1965. No appeal was filed by him within the time allowed by law. On September 8, 1966, while serving sentence he filed a petition in the trial court to be supplied with a transcript of the trial proceedings. He now appeals the order denying that petition, contending that as an indigent defendant he is entitled to be provided with the record of the trial proceedings, and that denial thereof is a violation of the equal protection clause of the Fourteenth Amendment to the Constitution of the United States.
The appeal is without merit, and we affirm. This is not an instance of where an indigent defendant, having filed a motion for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix, requests that he be supplied with the transcript of the trial proceedings. Had he filed a Rule 1 motion for relief he would have been entitled to have the state furnish a transcript of only those of the trial proceedings to which his motion was directed or concerned. See Harris v. State, Fla.App.1964, 161 So.2d 885; Hall v. State, Fla.App.1964, 165 So.2d 428.
A fortiori, not having appealed, and in the absence of a motion for relief under Criminal Rule 1, the appellant was not in a position to demand and receive from the state a transcript of the trial proceedings, and the denial of the request in that circumstance was not error.
Affirmed.